ORDER

CARMAN, Judge:
Upon consideration of the United States Department of Labor’s determination in Mohican Mills, Inc., Lincolnton, NC; Notice of Revised Determination on Remand, 69 Fed. Reg. 62,464 (October 26, 2004), issued in response to this Court’s order of August 16, 2004, granting voluntary remand; Plaintiffs’ letter to this Court dated De*2105cember 7, 2004, advising this Court that Plaintiffs accepted the Department of Labor’s remand determination; and all other pertinent information, it is hereby
ORDERED that the Department of Labor’s determination is affirmed; and it is further
ORDERED that all issues before the Court having been resolved, this case is dismissed. SO ORDERED.